HODGSON, Chief Judge
(concurring in part and dissenting in part):
My disagreement with Judge Miller’s opinion lies in his conclusion that Dugan possessed sufficient knowledge to identify a “rock-like substance, light beige in color” as cocaine. Dugan stated that he had no experience with cocaine prior to his encounter with the accused and her husband, John. He further indicated he thought the substance was cocaine because John said it was, and because it “numbed” his nose and tongue and'gave him a “rush.” This latter physiological reaction could also be obtained from non-controlled drugs that were available in the MacDill area. I am aware that an accused’s contemporaneous declaration as to the nature of the substance is a proper evidence of its identity, United States v. Weinstein, 19 U.S.C.M.A. 29, 41 C.M.R. 29 (1969), but here the declaration was made by a third party and not the accused. Further, John Accordino’s qualifications to identify cocaine were not in evidence. See Mil.R.Evid. 701 and 702. Indeed, Dugan’s total experience with “cocaine” was limited to times during July and August when John Accordino provided the substance. I find the following direct examination of Dugan to be pertinent:
Q: What did they tell you it was, if anyone told you that the substance was something?
A: Cocaine.
Q: Who told you?
A: No one specifically, I guess, just, you know, its cocaine, you know. [Emphasis supplied.]
*843In my view, neither the facts of this case nor Dugan’s testimony are sufficient to sustain a conviction for the wrongful use of cocaine. See United States v. Courts, 4 M.J. 518 (C.G.C.M.R.1977) (witness was a cocaine user, knew how to administer it, what it looked like, and where and how to buy it as well as to cut or dilute it.) I would affirm the lesser included offense of attempted wrongful use of cocaine, in violation of Article 80, U.C.M.J. See United States v. Foster, 14 M.J. 246 (C.M.A.1982); United States v. Bruce, 14 M.J. 254 (C.M.A. 1982); United States v. Newak, 15 M.J. 541 (A.F.C.M.R.1982). In either situation the approved sentence is appropriate.
I concur in the result reached in Parts I, III, and IV of Judge Miller’s thoughtful opinion.